*912Opinión concurrente y disidente emitida por la
Juez Aso-ciada Señora Naveira de Rodón.
El caso de autos plantea si se requiere la comparecencia de la sociedad de bienes gananciales y/o de ambos cónyu-ges para reclamar el “lucro cesante” bajo una causal sur-gida al amparo de la Ley Núm. 100 de 30 junio de 1959, según enmendada, 29 L.RR.A. see. 146 y ss. (en adelante Ley 100) o si basta la reclamación presentada por el obrero despedido.
Ciertamente, como indica la sentencia que hoy emite la mayoría del Tribunal, la Ley 100 no permite que una persona que no sea el empleado o el aspirante a empleo re-clame la compensación provista por dicha ley, aun bajo la facultad de representación legal y de administración de la sociedad de gananciales dispuesta por el Art. 93 del Código Civil, 31 L.P.R.A. see. 286. Concurrimos con el señala-miento de la mayoría en cuanto a que la comparecencia de la sociedad de gananciales y/o el cónyuge de un obrero de-mandante bajo la Ley 100 es innecesaria, más bien impo-sible, para interrumpir el término prescriptivo y que la causa de acción bajo dicha ley la ejerce el empleado y ño la sociedad de gananciales. Sin embargo, diferimos de algu-nos de los fundamentos utilizados por la mayoría del Tribunal para pronunciarse en este caso.
Primero, el carácter ganancial o privativo de los bienes de un matrimonio contraído bajo el régimen de la sociedad de gananciales está establecido por el Código Civil. Por lo tanto, la compensación de salarios de un empleado casado siempre se reputa ganancial. Es incorrecto expresar que el carácter ganancial o privativo sólo se manifiesta una vez el empleado realmente recibe el dinero y lo asigna al caudal de su sociedad conyugal en vez del privativo.
Segundo, como indicamos en nuestras opiniones disidentes en Martínez Campos v. Banco de Ponce, 138 D.P.R. *913366 (1995), y en Maldonado v. Banco Central Corp., 138 D.P.R. 268 (1995), la indemnización provista por el Art. 1 de la Ley 100, supra, 29 L.P.R.A. sec. 146, no es un susti-tuto de sueldo o retribución por servicios.(1) El propósito legislativo fue establecer una medida disuasiva para que los patronos no incurran en actos o prácticas discriminatorias. La ley no tiene como propósito sustituir los ingresos provenientes del trabajo como el lucro cesante. La sociedad de gananciales del empleado discriminado no tiene ningún derecho a éste y carece de capacidad para reclamarla.
Este caso es un ejemplo vivo de nuestras advertencias en los casos Santini Rivera v. Serv Air, Inc., 137 D.P.R. 1 (1994); Martínez Campos v. Banco de Ponce, supra, y Maldonado v. Banco Central Corp., supra, en el sentido de que dichas decisiones trastocan el cuidadoso entramado legis-lativo de la citada Ley 100, así como de otras leyes labora-les que disponen unos remedios laborales similares a los que provee dicha ley. Por una parte, el Tribunal sentó el precedente de que el remedio provisto por la Ley 100 sobre salarios dejados de devengar es parte y goza del mismo carácter de ganancialidad que se le ha adjudicado al lucro cesante y, por otra parte, indica que la comparecencia en la demanda de la sociedad o del cónyuge del empleado de-mandante es imposible bajo la Ley 100.
En fin, a pesar de que la discusión plasmada en la opi-nión de la mayoría no es la más acertada, confirmaríamos la sentencia del Tribunal de Primera Instancia, Sala de San Juan, que denegó la solicitud de sentencia sumaria de *914la parte demandada recurrente sobre el fundamento de que en una causa de acción bajo la citada Ley 100 sola-mente el empleado despedido tiene legitimación para re-clamar al patrono y exigir de él la indemnización correspondiente.

 La mayoría expresa que la compensación que se concede al empleado u obrero por la pérdida económica, según los ingresos y beneficios que dejó de percibir, goza del mismo carácter de ganancialidad que se ha adjudicado al lucro cesante.
Por lo tanto, aparentemente, el Tribunal entiende que la compensación que se concede al empleado por la pérdida económica no tiene como objetivo el restituir los daños ocasionados al empleado, sino sustituir los ingresos provenientes del trabajo. Quiere decir que dicha partida podría ser tributable, ya que en Publio Díaz v. E.L.A., 106 D.P.R. 854 (1978), dejamos establecido que la indemnización por lucro cesante es un ingreso tributable.